— Motion by petitioner, pursuant to 22 NYCRR 691.13, to direct that respondent be examined by a qualified medical expert to determine his capacity to practice law and to suspend respondent pending the outcome of the proceedings. Motion granted. Respondent is suspended indefinitely from the practice of law and a physician is to be appointed by the Hon. Milton Mollen, Presiding Justice of this court, to conduct an examination of respondent. Mollen, P. J., Damiani, Titone, Lazer and Thompson, JJ., concur.